     8:20-cv-03130-MGL          Date Filed 07/30/21      Entry Number 104         Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

TY’SHUN MARIO KAL’LIEM BESSELLIEU, §
          Plaintiff,               §
                                   §
vs.                                §
                                   §                    Civil Action No. 8:20-03130-MGL
OSCAR LEVELS, JR.,                 §
          Defendant.               §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
 AND GRANTING DEFENDANT’S MOTION TO DISMISS ALL CLAIMS BASED ON
  VIOLATIONS OF THE SOUTH CAROLINA CONSTITUTION, DISMISSING THE
  REMAINDER OF PLAINTIFF’S CLAIMS FOR FAILURE TO PROSECUTE, AND
   DEEMING AS MOOT DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Plaintiff Ty’Shun Mario Kal’Liem Bessellieu (Bessellieu), proceeding pro se, filed this

civil action against the South Carolina Department of Corrections (SCDC), Bryan P. Stirling

(Stirling), and Oscar Levels, Jr. (Levels), alleging violations of his constitutional rights pursuant

to 42 U.S.C. § 1983. The Court previously dismissed SCDC and Stirling from the lawsuit.

Accordingly, only Levels remains.

       This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending Levels’s motion to dismiss all claims based on

violations of the South Carolina constitution [ECF 28] be granted; that the remainder of

Bessellieu’s case be dismissed with prejudice pursuant to Fed. R. Civ. P. 41(b); and, Levels’s

motion for summary judgment [ECF 88] be deemed as moot. The Report was made in accordance

with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.
     8:20-cv-03130-MGL          Date Filed 07/30/21       Entry Number 104         Page 2 of 3




         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

         The Magistrate Judge filed the Report on July 6, 2021. To date, Bessellieu has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Levels’s motion to dismiss all claims based on violations of the South

Carolina Constitution [ECF 28] is GRANTED; the remainder of Bessellieu’s complaint is

DISMISSED WITH PREJUDICE pursuant to Rule 41(b); and, Levels’s motion for summary

judgment [ECF 88] is DEEMED AS MOOT.




                                                  2
     8:20-cv-03130-MGL         Date Filed 07/30/21      Entry Number 104         Page 3 of 3




       IT IS SO ORDERED.

       Signed this 30th day of July 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
